IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of                  )        No. 80577-1-I
                                                  )
ALEXANDRA TYSYACHUK,                              )
                                                  )
                          Respondent,             )
                                                  )        DIVISION ONE
                          and                     )
                                                  )
VITALIY TYSYACHUK,                                )
                                                  )        UNPUBLISHED OPINION
                          Appellant.              )
                                                  )


       MANN, C.J. — The trial court entered findings and conclusions, a final parenting

plan, a child support order, and a final decree of dissolution of the marriage between

Vitaliy and Alexandra Tysyachuk. 1 Vitaliy appeals and avers that the trial court lacked

jurisdiction to enter any decisions other than a parenting plan. He further avers that the

trial court abused its discretion. We disagree, and affirm.

                                                      I.

       Alexandra and Vitaliy were married in Washington in 2003 and had two children,

V.T. and M.T. Alexandra filed a petition for a parenting plan, pro se, on March 7, 2018.

       1   We use the parties’ first names to avoid confusion. We mean no disrespect.


            Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80577-1-I/2


Alexandra also filed a summons under CR 4.1 indicating that she was asking to end the

marriage.

       After a two-day bench trial, on August 21, 2019, the trial court entered findings

and conclusions, a final parenting plan, a child support order, and a final decree of

dissolution. The trial court’s findings included: (1) finding that Alexandra was more

credible than Vitaliy; (2) that Vitaliy’s witnesses were biased against Alexandra and

were not reliable; (3) that the testimony and parenting evaluation by the Family Court

Services (FCS) social worker was credible and reliable; (4) that Vitaliy had a history of

domestic violence as defined by RCW 26.50.010; and (5) that Vitaliy had a history of

withholding the children, including numerous occasions of wrongfully withholding one of

the children in violation of court orders. The court’s findings included multiple examples

of Vitaliy punching, slapping, and dragging Alexandra, along with breaking her car

windows, cell phone, and burning her clothing and car.

       The trial court explained “[t]his [is] a text book example of an abusive relationship

where the respondent has used intimidation, emotional abuse, isolation, coercion and

threats, economic abuse, minimization, denying, blaming and access to the children as

forms of control of the petitioner.” The court found that without treatment, Vitaliy would

continue to use the children to control Alexandra, drink to excess, and disobey court

orders. The court also determined that despite Alexandra’s attempts, co-parenting may

not ever be possible due Vitaliy’s behavior.

       As a result, the final parenting plan placed limitations on Vitaliy under RCW

26.09.191 due to his history of domestic violence, substance abuse, and withholding a

child. The court required Vitaliy’s visits with the children to be professionally

                                           -2-
No. 80577-1-I/3


supervised, and he was required to be evaluated for alcohol abuse and to complete

domestic violence treatment. The court determined that Alexandra would be the parent

with whom the children reside and gave her full decision making capabilities.

       Vitaliy appeals.

                                              II.

       Vitaliy argues first that the trial court lacked subject matter jurisdiction to enter the

findings of fact and conclusions of law, a decree of dissolution, final parenting plan, and

child support order because Alexandra only filed a petition for a parenting plan,

residential schedule, and child support. Vitaliy contends that because the initial relief

sought was a parenting plan, the court lacked jurisdiction for the additional orders. We

disagree.

       Jurisdiction is comprised of two components: personal jurisdiction and subject

matter jurisdiction. Subject matter jurisdiction “refers to a court’s ability to entertain a

type of case, not its authority to enter an order in a particular case.” In re Marriage of

Buecking, 179 Wn.2d 438, 448, 316 P.3d 999 (2013) (emphasis added). Thus, “if a

court can hear a particular class of case, then it has subject matter jurisdiction.”

Buecking, 179 Wn.2d at 448. Superior courts in Washington have subject matter

jurisdiction over all types of case unless jurisdiction is vested exclusively in a different

court. W ASH CONST. art. IV, § 6.

       The subject matter at issue is marriage dissolution. The Washington Constitution

“specifically grants superior courts original jurisdiction in divorce matters.” Buecking,

179 Wn.2d at 449-450. Moreover, by statute, a superior court shall exercise jurisdiction

over any “family court proceeding,” which is “any proceeding under this title or any

                                            -3-
No. 80577-1-I/4


proceeding in which the family court is requested to adjudicate or enforce the rights of

the parties or their children regarding the determination or modification of parenting

plans, child custody, visitation, or support, or the distribution of property or obligations.”

RCW 26.12.010.

       In Buecking, the court held that if the residency requirement under RCW

26.09.030 is met, the superior court has full jurisdiction over the proceedings and

authority to grant “the relief contemplated by the statute.” 179 Wn.2d at 452. Here,

Vitaliy does not dispute that the residency requirement was met or that more than 90

days elapsed between the initiation of the proceedings and the trial. While it was

perhaps procedurally defective for Alexandra not to file a form petition for dissolution,

this issue was not raised below and the issues were tried by consent. Both parties

appeared at trial and presented witnesses and argument concerning the dissolution,

parenting plan, property distribution, and child support. The trial court did not lack

subject matter jurisdiction to enter its decisions.

                                              III.

       Vitaliy next argues that the trial court abused its discretion in numerous ways.

We address each argument in turn. We review a trial court’s rulings on provisions in a

parenting plan for abuse of discretion. In re Marriage of Littlefield, 133 Wn.2d 39, 46,

940 P.2d 1362 (1997). The trial court abuses its discretion if a decision is manifestly

unreasonable or based on untenable grounds or untenable reasons. In re Marriage of

Chandola, 180 Wn.2d 632, 642, 327 P.3d 644 (2014). The decision is manifestly

unreasonable if it is outside the range of acceptable choices, given the facts and the

applicable legal standard. Littlefield, 133 Wn.2d at 47. It is based on untenable

                                            -4-
No. 80577-1-I/5


grounds if the factual findings are unsupported by the record. Littlefield, 133 Wn.2d at

47. Because Vitaliy does not challenge the trial court’s findings, they are verities on

appeal. State v. O’Neill, 148 Wn.2d 564, 571, 62 P.3d 489 (2003).

       First, Vitaliy argues that the court abused its discretion by overruling his objection

to the FCS report. We disagree. The trial court allowed Vitaliy to address his concerns

with the FCS report through his cross-examination of the FCS social worker. The court

determined that the social worker followed the standard protocol for FCS evaluations

before ultimately deciding to admit the report. Vitaliy has not demonstrated how the

court abused its discretion by overruling his objection.

       Next, Vitaliy argues that the court abused its discretion when it did not take his

and his witnesses’ testimony into consideration. Again, we disagree. Witness credibility

determinations in a child custody proceeding are for the trial court. Chandola, 180

Wn.2d at 652. “As an appellate court, we are reluctant to disturb a child custody

disposition because the trial judge has a unique opportunity to personally observe the

parties.” In re Marriage of Janovich, 30 Wn. App. 169, 172, 632 P.2d 889 (1981). Here,

the trial court did consider Vitaliy and his witnesses’ testimony, but did not find them to

be credible or reliable. Because we will not substitute our judgment of witness

credibility for that of the trial court’s, Vitaliy has not demonstrated an abuse of the

court’s discretion. See Greene v. Greene, 97 Wn. App. 708, 714, 986 P.2d 144 (1999).

       Finally, Vitaliy argues that the trial court abused its discretion by issuing final

orders that deviated from the requests in the petition. We disagree. Vitaliy

misrepresents the nature of his relationship with the children, especially V.T. V.T. lived

with his father only as a result of Vitaliy wrongfully withholding V.T. Residing with Vitaliy

                                           -5-
No. 80577-1-I/6


was not in V.T.’s best interest for numerous reasons. For example, the trial court found

V.T. missed 28 days of school while residing with Vitaliy, in contrast to his daily

attendance when with Alexandra. Additionally, Vitaliy misrepresents that the court went

beyond what the parties requested. The court found that “the respondent sought full

custody of both children in spite of the fact that the petitioner has been the children’s

primary care giver for all of [M.T.]’s life and all of [V.T.]’s life until he was illegally

withheld from her care, and despite the mother’s proposal for split custody.” For these

reasons, the trial court did not abuse its discretion. 2

       Affirmed.




       WE CONCUR:




       2   Vitaliy requests attorney fees on appeal under RCW 26.09.140. We decline to award fees.

                                                -6-